{¶ 35} I concur in the majority's analysis and disposition of appellant's first assignment of error. However, I respectfully dissent from its disposition of appellant's second assignment of error.
 {¶ 36} While I agree the trial court's findings support the sentence rendered and suggest appellant suffered no prejudice due to the trial court's technical misinterpretation of R.C. 2929.13(F)(3), I would nevertheless vacate the sentence and remand the matter to the trial court to reconsider its sentence in light of our opinion interpreting that statute.